Citation Nr: 1807659	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition of the appellant as a helpless child based on the permanent incapacity for self support, established prior to the age of 18.


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946.  He died in November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Board remanded the appeal in order to afford the appellant a hearing before the Board.

In August 2016, the appellant testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks dependency eligibility as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 due to the residuals of traumatic brain injury incurred in childhood..  For purposes of determining eligibility as a claimant under Title 38, a "child" is an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is/was a member of the veteran's household, or an illegitimate child.  The child must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A)(ii) (West 2012); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2017).
 
The claim has been denied because a parent-child relationship has not been established between the appellant and the Veteran.  The Veteran and the appellant's mother were not married and he is not listed on the appellant's birth certificate, according to the hearing testimony.  A review of documents filed by the Veteran during his lifetime does not indicate the appellant was his child.  However, the appellant's attorney asserted at the hearing that the Social Security Administration (SSA) has recognized the Veteran as the appellant's father.  

Records pertaining to both the Veteran and the appellant from the SSA should be requested prior to appellate adjudication.  Currently, the record only contains a letter from the SSA to the appellant, and two pages of an SSA hearing transcript, neither of which establish a parent-child relationship.  The SSA records appear pertinent to both the matters of whether the appellant is the child of the Veteran, as well as her permanent incapacity for self-support prior to the age of 18, and should be requested.
  
Additionally, in correspondence submitted after the hearing, the appellant's attorney stated that a funeral pamphlet from the Veteran's funeral supports the claim as the appellant is mentioned as his child.  The pamphlet was apparently attached to the attorney's letter, but the Board cannot point to it in the claims file.  A copy of the pamphlet should be requested and uploaded to the file.

The file also indicates that VCAA notice was not provided to the appellant in connection with her claim.  VCAA notice, including according to Hupp v. Nicholson, 21 Vet. App. 342 (2007), must be provided. 

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with VCAA notice letter that is also compliant with Hupp v. Nicholson, 21 Vet. App. 342 (2007).   

2.  Request that the appellant/her attorney provide the funeral pamphlet referenced in the attorney's January 2017 letter.  

Also invite them to identify any other outstanding evidence pertinent to establishing the Veteran as the appellant's father, and/or her permanent incapacity for self-support prior to the age of 18.  Thereafter, the RO should attempt to obtain those records.  

3.  Obtain from the Social Security Administration a copy of all records pertinent to (a.) the appellant, and (b.) the Veteran, to include any decision and copies of medical records underlying the decision.

4.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the appellant and her attorney should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




